             Case 1:20-cv-02235-AT Document 3 Filed 04/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
JOHN DOE,                                             |
                                                      |
                           Plaintiff,                 |
                                                      |    Case No. 1:20-cv-02235
         v.                                           |
                                                      |
COLUMBIA UNIVERSITY,                                  |
                                                      |
                           Defendant.                 |
------------------------------------------------------x

                                         NOTICE OF DISMISSAL

        PLEASE TAKE NOTICE that the Plaintiff John Doe in the above caption voluntarily

dismisses this action without prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, which Rule permits dismissal by the plaintiff, without order of court, by the

filing of a notice of dismissal at any time before service by the adverse party of an answer or a

motion for summary judgment. The claims in the action were not brought before in any state

or federal action.

Dated: New York, New York
       April 2, 2020


                                                     NESENOFF & MILTENBERG, LLP
                                                     Attorneys for Plaintiff John Doe

                                                 By:___Andrew T. Miltenberg_/s/_______
                                                    Andrew T. Miltenberg, Esq.
                                                    Philip Byler, Esq.
                                                    363 Seventh Avenue, Fifth Floor
                                                    New York, New York 10001
                                                    (212) 736-4500
                                                    Amiltenberg@nmllplaw.com
                                                    pbyler@nmllplaw.com
